Citation Nr: 0832393	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-31 134	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a brain disability 
(claimed as brain tumor/residuals of a head injury).

2.  Entitlement to service connection for dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1944 to June 1946.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2005 rating decision of the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2007, a 
hearing was held before a Decision Review Officer (DRO) at 
the RO.  A transcript of the hearing is associated with the 
veteran's claims file.  

At this point, some discussion of the complicated procedural 
history in this case is necessary.  Regarding service 
connection for dermatitis, in correspondence received in 
December 2005, the veteran's representative (on his behalf) 
expressed a general disagreement with the October 2005 rating 
decision (which denied that benefit, and 13 others) and 
requested a decision review officer (DRO) conference/hearing 
to clarify the matters that would be pursued.  In 
correspondence dated January 11, 2006, the RO advised the 
veteran that he had submitted an "invalid notice of 
disagreement [NOD]", and asked him to specify which of the 
14 issues addressed in the October 2005 hearing he wished to 
pursue.  In a response received on January 31, 2006 the 
veteran indicated that he wanted a DRO hearing to clarify the 
issues on appeal; he stated, "The fourteen points in 
question that I disputed are as follows on the decision of 
October 4, 2005 from your department".  This communication 
expresses disagreement with the October 2005 rating decision 
and points to all 14 issues in that decision as in dispute.  
Pending the further clarification the veteran believed would 
emerge from a DRO conference, it was a valid NOD with all 14 
issues addressed in the October 2005 rating decision.  See 
38 C.F.R. § 20.201.  Notably, the DRO March 2007 DRO 
conference specifically encompassed the issue of service 
connection for dermatitis (as well as service connection for 
brain disability, claimed as brain tumor/residuals of head 
injury and entitlement to a compensable rating for an 
appendectomy scar).  Hence, the issue of service connection 
for dermatitis is before the Board.

A September 2007 rating decision granted an increased, 10 
percent (maximum schedular) rating for the veteran's 
appendectomy scar, effective April 6, 2007.  He has not 
expressed disagreement with the effective date assigned.  
Consequently, that matter is resolved, and not before the 
Board.

The matter of service connection for dermatitis is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on his part is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. An unappealed September 1982 rating decision denied the 
veteran service connection for brain disability (claimed as 
undiagnosed space filling lesion of brain/residuals of a head 
injury) essentially because there was no evidence he 
sustained, or was treated for, a head injury in service, and 
an unappealed rating decision later that month denied service 
connection for brain tumor (as the evidence did not show such 
was incurred or aggravated in service); subsequent unappealed 
decisional letters, in October 1982 and in February 1983, 
continued the denial.

2. Evidence received since the February 1983 decisional 
letter includes diagnoses of brain disability that were not 
considered in that, and prior, decision(s), and presents the 
veteran's claim as including a matter on which there was no 
prior final adjudicatory determination.   

3. It is not shown that the veteran sustained a head injury 
in service; a brain disability was not manifested in service; 
brain thrombosis or hemorrhage was not manifested in the 
first postservice year; and the veteran's current brain 
disability is not shown to be related to his service or to an 
injury therein.




CONCLUSIONS OF LAW

1. Because the veteran's claim of entitlement to service 
connection for brain disability now encompasses a medical 
diagnosis not previously adjudicated, finality does not 
attach from the prior unappealed rating decisions in the 
matter; the matter requires de novo review.  38 U.S.C.A. 
§ 7105 (West 2002).

2. Service connection for brain disability (also claimed as 
brain tumor and residuals of a head injury) is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  November 2004, December 2004, January 2005, and 
April 2005 letters explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for 
providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  While he was not 
advised of the criteria for rating brain disability, or those 
governing effective dates of awards, he is not prejudiced by 
lack of such notice (see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006)), as rating and effective date 
criteria have no significance unless a service connection 
claim is allowed, and this decision does not do so.

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for VA 
examinations in March 2007.  The veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

A September 1982 rating decision denied the veteran's 
original claim of service connection for a brain disability 
because the disability shown (a brain lesion) was first shown 
in 1981, and because STRs were silent for head trauma 
(alleged by the veteran).  The RO found that the evidence did 
not show the veteran's brain disability was incurred or 
aggravated in service.  Subsequent unappealed decisional 
letters continued the denial; the February 1983 decisional 
letter was the most recent final decision in this matter.  

The evidence of record in February 1983 included: STRs, 
including the veteran's June 1946 separation examination 
report, which are silent for a head injury and for brain 
disability.  

September 1981 to May 1982 private treatment records from Dr. 
R.H.C. show that in March 1982, the veteran reported that he 
had been seeing Dr. D.S. for neurologic consultation.  Dr. 
R.H.C. was unsure what the veteran had exactly, noting that 
the veteran was a poor historian who reported having a brain 
tumor producing visual problems, but "as far as [he could] 
make out this [was] double vision."  

January 1982 to September 1982 private treatment records from 
Dr. D.S. show that the veteran was seen initially in January 
1982 for evaluation of dizzy spells.  His history included 
being treated in November 1981 for acute onset of vertigo, 
nausea, diplopia, numbness and paresthesia of the arms and 
tinnitus, which lasted 3-4 hours.  After a physical 
examination, Dr. D.S. diagnosed probable vertebrobasilar 
insufficiency in November 1981 causing a right occipital lobe 
infarct and brainstem symptoms, and opined that the 
combination of occiptal lobe infarct and brainstem 
dysfunction could have caused his present exotropia.  A 
February 1982 CT scan revealed a right occipital lesion of 
unclear etiology.  In March 1982, Dr. D.S. stated, "The CT 
appearance of this lesion is benign most likely it is very 
old ad may have been present since birth."  He stated 
further that if the veteran's visual field defect progresses, 
then further measures would be taken to make sure the CT 
abnormality was not a small tumor nodule with a large cystic 
component.  In May 1982, the veteran inquired whether his 
visual problems were related to a head injury incurred while 
swimming in the service; Dr. D.S. did not offer an opinion on 
the matter.  

Evidence received subsequent to the February 1983 decisional 
letter includes:

*	January 1993 to January 1994 VA outpatient treatment 
records showing that in July 1993, the veteran complained of 
headaches for 3 months.  A July 1993 CT of the head showed 
areas of diminished attenuation in the right occipitoparietal 
region with extension into the temporal region.  An August 
1993 MRI showed dilation of right temporal horn extending 
back posteriorly into the right occiptal lobe.  It was opined 
that these findings might represent a very old infarct or 
possible porencephaly.  

*	February 1998 to May 1998 private treatment records from 
Dr. M.S. showing that the veteran received eye treatment, 
including surgery.  Diagnoses included:  Bilateral nuclear 
sclerosis, bilateral age-related macular degeneration, 
epiretinal membrane (left worse than right), and exophoria.

*	A February 2004 statement from Apache Junction Health 
Center stating that the veteran was never admitted to their 
facility.

*	A February 2004 statement from Banner Baywood Medical 
Center (requested as Valley Lutheran Hospital) indicating 
they had no information for the dates of service requested, 
October 2003 to February 2004.

*	A June 2004 statement from Desert Grove Family Medical 
indicating that the veteran was never seen at any of their 
offices.

*	January 2005 to September 2006 VA outpatient treatment 
records that are silent for complaints, findings, treatment, 
or diagnoses relating to a brain disability.

* 	A March 2007 VA eye examination report concluding that 
the veteran had a normal eye exam for his age, and including 
the opinion that the veteran's vision loss was not related to 
a head injury.  The examiner noted that the veteran's STRs 
are silent for head injury and complaints of vision loss, and 
that he first complained of vision problems in 1981 (and upon 
evaluation was determined to have had a stroke).  Therefore, 
his vision loss was not related to an injury in service.  It 
was also noted that the veteran has age-related cataracts.

*	A March 2007 VA neurological disorder exam report 
showing that the veteran has encephalomalacia in the right 
cerebral artery distribution, generalized atrophy, and mild 
periventricular leukomalacia.  There was no evidence of 
trauma.  After reviewing the claims file and an examination 
of the veteran, the examiner opined that these findings 
stemmed from an old right posterior cerebral artery cerebral 
infarction in 1981, and was not related to a head injury.  
Residuals of the old stroke included a left superior 
quadrantanopia.  

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
Brain thrombosis or hemorrhage may be service connected on a 
presumptive basis if manifested to a compensable degree in 
the first year following a veteran's discharge from active 
duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail in a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

At the outset, the Board notes that there are prior 
unappealed (and therefore final) rating decisions denying 
service connection for brain disability.  However, close 
review of the record revealed that the various diagnoses for 
the veteran's brain disability include residuals of an old 
stroke.  While there was some evidence of such pathology at 
the time of the prior final decisions in this matter, service 
connection for stroke residuals was not specifically 
adjudicated.  Under Boggs v. Peake, 520 F.3d 1330 (2008), 
when a claim of service connection is expanded to encompass a 
new diagnosis, there is a new factual basis before the 
adjudicator, and a new claim which must be addressed de novo.  
See 38 U.S.C.A. § 7105.  Accordingly, the Board will conduct 
a de novo review of the claim.  The veteran is not prejudiced 
by this scope of review, as it is broader than consideration 
of whether new and material evidence has been received to 
reopen the claim, and as the RO has also considered the claim 
de novo.

It is not in dispute that the veteran currently has a brain 
disability.  What he must still show to establish service 
connection for the disability is that it is related to 
disease or injury in service.  There is no credible evidence 
in the record that the veteran sustained a head or brain 
injury (specifically, that he hit his head while undergoing 
abandon ship drills, as alleged) in service.  Significantly, 
his STRs are silent for any complaints, findings, treatment 
of such a head injury, including complaints of vision loss.  
There is no objective evidence of a brain disability in 
service, and no evidence that the veteran suffered a stroke 
in the first postservice year.  Consequently, service 
connection for a brain disability on the basis that it was 
first manifested in service, or on a presumptive basis (as a 
chronic disease (i.e., brain hemorrhage or thrombosis) under 
38 U.S.C.A. § 1112 is not warranted).    

Furthermore, there is no competent evidence suggesting there 
might be a nexus between any current brain disability and an 
alleged injury in service.  At no time in the veteran's 
extensive medical history has any healthcare provider related 
his brain disability to an injury in service.  Significantly, 
in May 1982, Dr. D.S. declined to opine whether the veteran's 
vision problems were related to a head injury in service.  
There is also a lengthy period of time between service and 
the first postservice clinical notation of complaints or 
symptoms associated with the disability at issue.  This, of 
itself, is a factor for consideration against a finding that 
any current disability is related to service.  See Maxson v. 
Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim 
alleging that a disability was aggravated by service).  Here, 
the interval between the veteran's discharge from service and 
the initial notation of dizziness, headaches, and vision loss 
is over 35 years.  

The only competent evidence in the record that specifically 
addresses this matter, the opinions offered in the reports of 
the March 2007 VA eye and neurological disorder examinations, 
are to the effect that the veteran's vision problem and brain 
disability are unrelated to his service (and specifically to 
any head injury therein).  Regarding the veteran's complaints 
of vision loss, the examiner noted that the veteran's 
examination was normal for a person of his age, that he has 
age-related cataracts, and that there was no evidence of a 
head injury in the veteran's STRS.  He noted further that the 
veteran's first postservice complaint of vision loss was in 
1981 when he was determined to have experienced a stroke.  
Regarding the brain disability, the examiner also related the 
veteran's brain lesions to the 1981 stroke.  As these 
opinions are by physicians (who are qualified to provide 
them), are based on a review of the record, and include 
explanations of the rationale for the opinions, they have 
substantial probative value.  Because there is no competent 
evidence to the contrary, the Board finds the opinions 
persuasive.  Consequently, service connection for brain 
disability (also claimed as brain tumor and residuals of a 
head), on the basis that such disability arose from an injury 
in service is not warranted.

The veteran's own statements relating his current brain 
disability to his service are not competent evidence; he is a 
layperson, and lacks the training to opine regarding medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In summary, of the threshold requirements necessary to 
establish service connection, while there is evidence of 
current brain disability, there is no credible evidence that 
the veteran sustained a head injury in service (as he 
reports), and no competent (medical) evidence that his brain 
disability might be related to such an injury.  Hence, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.


ORDER

Service connection for brain disability (claimed as brain 
tumor/residuals of a head injury) is denied.


REMAND

At the veteran's March 2007 DRO conference, the DRO indicated 
that he would request a VA examination for the veteran's 
dermatitis (which would be performed in conjunction with an 
examination of his appendectomy scar).  On VA scars exam in 
April 2007, the veteran was not examined for dermatitis 
examination.  He has not been afforded a VA examination for 
dermatitis.

Furthermore, in the September 2007 SSOC, it is noted that a 
statement of the case (SOC) for the matter of service 
connection for dermatitis was issued on September 21, 2006.  
Upon close review of the claims file, the Board found that 
the only SOC in the record dated September 21, 2006 addressed 
only the matter of service connection for brain disability, 
and did not address dermatitis.  The record does not include 
a SOC in the matter of service connection for dermatitis (and 
as noted above, there is a valid NOD in the matter).  Under 
Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this 
occurs, the Board must remand the case and instruct the RO 
that the issue remains pending in appellate status (see 
38 C.F.R. § 3.160(c)) and requires further action.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), holding that the VCAA notice requirements apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
The veteran was not provided notice regarding disability 
ratings and effective dates of awards.  Inasmuch as this 
matter is being remanded anyway, the RO will have opportunity 
to correct this notice deficiency.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Regarding the claim of service 
connection for dermatitis, the RO must 
provide the veteran notice regarding 
disability ratings and effective dates of 
awards in accordance with the guidelines 
by the Court in Dingess/ Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 
(2006).  He should have opportunity to 
respond.  
2.  The RO should then arrange for the 
veteran to be examined by an dermatologist 
to determine the likely etiology of his 
dermatitis (as he was advised at the DRO 
hearing).  The veteran's claim folder must 
be reviewed by the examiner in conjunction 
with the examination.  Based on such 
review and examination of the veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or better probability) that 
the veteran has dermatitis that is related 
to his service.  The examiner should 
explain the rationale for the opinion.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter(s) the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


